 Case 1:19-cr-00201-LMB Document 118 Filed 10/07/19 Page 1 of 3 PageID# 642



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division



     UNITED STATES OF AMERICA,



             v.                                                   Case No. 1:19-CR-201

     GEORGE AREF NADER,

                                  Defendant.


                  NON-CONFIDENTIAL MEMORANDUM IN SUPPORT OF
                      MOTION FOR LEAVE TO FILE UNDER SEAL

        George A. Nader (“Defendant”), by and through the undersigned counsel, pursuant to

Local Criminal Rules 49(A), (D), and (E), as well as the Protective Order at ECF No. 67 entered

on July 19, 2019, respectfully requests an Order sealing his Motion to Dismiss Count Three of the

Indictment, and accompanying exhibits.

I.      Items to be Sealed and Necessity for Sealing

        1.        Defendant seeks to file a Motion to Dismiss Count Three of the Indictment and

accompanying exhibits. Defendant seeks to file and maintain these documents under seal because

they contain materials covered by the Protective Order entered by the Court on July 19, 2019; see

ECF No. 67, and reference confidential information discussed in the Confidential Memorandum

in Support of the Motion for Leave to File Under Seal, filed by hand with the Clerk’s Office.

II.     References to Governing Case Law

        2.        This Court has the inherent power to seal materials submitted to it when the public’s

right of access is outweighed by competing interests. See In re Knight Pub. Co., 743 F.2d 231,



                                                    1
 Case 1:19-cr-00201-LMB Document 118 Filed 10/07/19 Page 2 of 3 PageID# 643



235 (4th Cir. 1984). Given that the Motion to Dismiss and accompanying exhibits contain

information covered by the Protective Order, which requires sealing of certain documents, and

which otherwise generally prohibits widespread dissemination of documents obtained in

discovery, sealing is appropriate.

       3.      Sealing the Motion to Dismiss and accompanying exhibits is also appropriate for

additional, confidential reasons discussed in the Confidential Memorandum in Support of the

Motion for Leave to File Under Seal.

III.   Period of Time Defendant Seeks to Have the Matter Remain Under Seal

       4.      Defendant seeks to have these materials sealed until further order of the Court.

                                               ***

       For the foregoing reasons, and for the reasons discussed in the Confidential

Memorandum in Support of the Motion for Leave to File Under Seal, the Court should grant the

defendant leave to file under seal the attached motion and accompanying exhibits.


Dated: October 7, 2019                       Respectfully submitted,


                                             LATHAM & WATKINS LLP

                                             /s/ Timothy H. McCarten
                                             Timothy H. McCarten (#77044)
                                             Clayton D. LaForge (#84075)
                                             Savannah K. Burgoyne (#90596)
                                             Zachary D. Williams (pro hac vice)
                                             555 Eleventh St., NW
                                             Suite 1000
                                             Washington, D.C. 20004
                                             Tel: (202) 637-2200
                                             Fax: (202) 637-2201
                                             Timothy.McCarten@lw.com
                                             Clayton.LaForge@lw.com
                                             Savannah.Burgoyne@lw.com
                                             Zachary.Williams@lw.com



                                                2
Case 1:19-cr-00201-LMB Document 118 Filed 10/07/19 Page 3 of 3 PageID# 644



                                  Christopher J. Clark (pro hac vice)
                                  Latham & Watkins, LLP
                                  885 Third Avenue
                                  New York, NY 10022
                                  Tel: (212) 906-2927
                                  Fax: (212) 751-4864
                                  chris.clark@lw.com

                                  Jonathan S. Jeffress (#42884)
                                  Emily Anne Voshell (#92997)
                                  Courtney Roberts Forrest (#76738)
                                  KaiserDillon PLLC
                                  1099 14th Street, NW
                                  8th Fl. West
                                  Washington, DC 20005
                                  Tel: (202) 640-4430
                                  Fax: (202) 280-1034
                                  jjeffress@kaiserdillon.com
                                  evoshell@kaiserdillon.com
                                  cforrest@kaiserdillon.com

                                  Attorneys for Defendant
                                  George Aref Nader




                                     3
